577 So.2d 225 (1991)
Robert W. MORGAN, et al.
v.
ALLSTATE INSURANCE COMPANY, et al.
No. 90 CA 0821.
Court of Appeal of Louisiana, First Circuit.
March 5, 1991.
Robert W. Morgan, Baton Rouge, for plaintiff-appellee Robert W. Morgan.
Glen Scott Love, Baton Rouge, for defendant-appellant Louisiana Ins. Guar. Ass'n.
MacAllynn J. Achee, Baton Rouge, for Mike Cammon Who in Answer to the Petition for Writ of Mandamus.
Before SAVOIE, CRAIN and FOIL, JJ.
SAVOIE, Judge.
The sole issue in this case is whether the trial court erred in ruling that the exemption from the payment of fees granted to the Louisiana Insurance Guaranty Association as set forth in LSA-R.S. 22:1389 does not include exemption from payment of those fees commonly referred to as court costs.
We find no error on the part of the trial court. The Louisiana Insurance Guaranty Association can be held liable for an award of interest and costs in addition to a damages award even if the inclusion of interest and costs would result in an award which exceeds statutory liability. Pounders v. Champion Insurance Company, 572 So.2d 365 (La.App. 1st Cir.1990); Robichaux v. Randolph, 555 So.2d 581 (La.App. 1st Cir.1989), writ denied, 559 So.2d 127 (La.1990).
For the above reasons, the judgment of the trial court is affirmed and appellant is to pay all costs of this appeal.
AFFIRMED.